795 F.2d 74
58 A.F.T.R.2d (RIA) 86-5381, 86-2 USTC  P 9546
The NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,Appellee/cross-appellant,v.The UNITED STATES, Appellant/cross-appellee.
Appeal Nos. 85-2755, 85-2810.
United States Court of Appeals,Federal Circuit.
July 15, 1986.

Appealed from:  U.S. Claims Court;  Judge Margolis.
David Pincus, Tax Div., Dept. of Justice, Washington, D.C., argued for appellant/cross-appellee.  With him on brief were Roger M. Olsen, Acting Asst. Atty. Gen., Michael L. Paup and Gary R. Allen.
George R. Abramowitz, Sutherland, Asbill & Brennan, Washington, D.C., argued for appellee/cross-appellant.  With him on brief were Francis M. Gregory, Jr. and Michael R. Miles, of counsel.  Michael J. Jones and John M. Bremer, Northwestern Mut. Life Ins. Co., Milwaukee, Wis., of counsel.
Before DAVIS, BALDWIN, and NEWMAN, Circuit Judges.
BALDWIN, Circuit Judge.


1
This appeal is from a decision of the United States Claims Court, holding that certain insurance company state income taxes are deductible under 26 U.S.C. Sec. 804(c), and granting plaintiff's motion for partial summary judgment.


2
The parties' arguments are thoroughly treated in the lower court's opinion in consolidated cases numbered 441-80T and 125-82T, dated March 7, 1985, 7 Cl.Ct. 501 (1985).  We affirm on the basis of that opinion.


3
AFFIRMED.